DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an amount of interference” in line 1. It is unclear to examiner as to what is being claimed. For the purposes of this examination, the examiner is interpreting the claim to be claiming that the outer diameter of the sleeve is larger than the inner diameter of the bore.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Blume (US Patent No. 8,261,767).
Regarding claims 1 and 13, the Blume reference discloses a fluid end of a reciprocating pump (e.g. Figs. 1,2) comprising: 
a body portion (49) comprising a bore (bore of 49) having an inner diameter surface (15’); 
a reciprocating plunger (e.g. Figs. 1,2) at least partially disposed in the bore; and 
a sleeve (10) positioned within the bore between the inner diameter surface and plunger, the sleeve engaging the inner diameter surface via an interference fit (Figs. 5-7). The method of claim 13 is obvious in view of the rejection of claim 1.
Regarding claims 2 and 14, the Blume reference discloses sleeve comprises sintered cemented carbide (Claim 1, Col. 6,Lines 15-25). The method of claim 14 is obvious in view of the rejection of claim 2.
Regarding claims 3 and 15, the Blume reference discloses the inner diameter surface is steel (Claim 11). The method of claim 15 is obvious in view of the rejection of claim 3.
Regarding claim 4, the Blume reference discloses the sintered cemented carbide comprises 10-20 weight percent metallic binder (Col. 3, Line 57-Col 4, Line 14).
Regarding claims 5 and 16, the Blume reference discloses the sintered cemented carbide exhibits a compressive stress gradient extending along a longitudinal axis of the sleeve (Figs. 3-8). The method of claim 16 is obvious in view of the rejection of claim 5.
Regarding claims 6 and 17, the Blume reference discloses compressive stresses of the sintered cemented carbide are higher at ends of the sleeve relative to a midpoint of the sleeve (Figs. 3-8). The method of claim 17 is obvious in view of the rejection of claim 6.
Regarding claim 7, the Blume reference discloses the structural limitations and would be capable of exhibiting a compressive stress condition of at least 0.5 GPa prior to installation of the sleeve in the bore.
Regarding claim 8, the Blume reference, as best understood, discloses the limitations of claim 8 (Figs. 3-8).
Regarding claims 9 and 18, the Blume reference, as best understood from the disclosure, discloses one or more seals (e.g. linear seal) between the sleeve and reciprocating plunger. The method of claim 18 is obvious in view of the rejection of claim 9.
Regarding claim 10, the Blume reference, as best understood from the disclosure, discloses a surface of the sleeve comprises one or more recesses (e.g. linear groove) for receiving the one or more seals.
Regarding claims 11 and 19, the Blume reference discloses a surface of the sleeve comprises structures (20) for capturing particles from fluid passing through the fluid end. The method of claim 19 is obvious in view of the rejection of claim 11.
Regarding claims 12 and 20, the Blume reference discloses the sintered cemented carbide is free of cracks (Figs. 3-8). The method of claim 20 is obvious in view of the rejection of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675